Exhibit 10.1

FOX CHASE BANK
CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT (“Agreement”) is hereby entered into as of July 6, 2007, by and
between FOX CHASE BANK (the “Bank”), a federally chartered savings bank, Roger
S. Deacon (“Executive”) and FOX CHASE BANCORP, INC. (the “Company”), a
federally-chartered corporation and the holding company of the Bank, as
guarantor.

WHEREAS, the Bank recognizes the importance of Executive to the Bank’s
operations and wishes to protect his position with the Bank in the event of a
change in control of the Bank or the Bank for the period provided for in this
Agreement; and

WHEREAS, Executive and the Bank desire to enter into an agreement setting forth
the terms and conditions of payments due to Executive in the event of a change
in control and the related rights and obligations of each of the parties.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:

1.                                      TERM OF AGREEMENT.

(a)           The term of this Agreement shall be (i) the initial term of this
Agreement, consisting of the period commencing on the date of this Agreement
(the “Effective Date”) and ending on the second anniversary of the Effective
Date, plus (ii) any and all extensions of the initial term made pursuant to this
Section 1.

(b)           On each anniversary date thereafter, the Board of Directors of the
Bank (the “Board of Directors”) may extend the term of this Agreement for an
additional one (1) year period beyond the then effective expiration date:
provided that Executive shall not have given at least sixty (60) days’ written
notice of his desire that the term not be extended.

(c)           Notwithstanding anything in this Section to the contrary, this
Agreement shall terminate if Executive or the Bank terminates Executive’s
employment prior to a Change in Control.

2.                                      TERMINATION OF EMPLOYMENT AFTER A CHANGE
IN CONTROL.

(a)           Upon the occurrence of a Change in Control followed at any time
during the term of this Agreement by (i) the termination of Executive’s
employment by the Bank, other than for Cause (as defined in Section 3 below), or
(ii) the Executive’s termination of employment for “Good Reason” (as defined in
Section 3 below), Executive shall be entitled to receive the following:

(A)                              continuation of Executive’s base salary for a
period of twenty-four (24) months.

(B)                                continuation of health (including medical and
dental) and life insurance coverage for a period of twenty-four (24) months upon
terms no less favorable than the terms upon which such coverage was provided to
Executive prior to Executive’s termination of employment.  In the event that the
Bank is unable to provide such coverage by reason of Executive no longer being
an employee, the Bank shall provide Executive with comparable coverage on an
individual policy basis.


--------------------------------------------------------------------------------


(C)                                For purposes of this Agreement, “base salary”
shall mean:

(i)                                     for salaried employees, the employee’s
annual base salary shall be defined as the current rate in effect on his or her
termination date plus the highest cash bonus or similar cash incentive
compensation paid to or accrued on behalf of the Executive with respect to the
two (2) taxable years preceding his termination of employment or, if greater,
the rate in effect on the date immediately preceding the Change in Control.

(ii)                                  for employees whose compensation is
determined in whole or in part on the basis of commission income, the employee’s
base salary at termination (or, if greater, the base salary on date immediately
preceding the effective date of the Change in Control), if any, plus the
commissions earned by the employee in the twelve (12) full calendar months
preceding his or her termination date (or, if greater, the commissions earned in
the twelve (12) full calendar months immediately preceding the effective date of
the Change in Control).

(iii)                               for hourly employees, the employee’s total
hourly wages for the twelve (12) full calendar months preceding his or her
termination date or, if greater, the twelve (12) full calendar months preceding
the effective date of the Change in Control.

3.             DEFINITIONS; SPECIAL LIMITATIONS.

(a)                                  For purposes of this Agreement, the
following definitions shall apply:

(A)          “Change in Control” means the occurrence of one of the following
events:

i.                                          Merger:  The Bank or the Company
merges into or consolidates with another entity, or merges another entity into
the Bank or the Company, and as a result less than a majority of the combined
voting power of the resulting entity immediately after the merger or
consolidation is held by persons who were shareholders of the Bank or the
Company immediately before the merger or consolidation;

ii.                                       Change in Board Composition:  During
any period of two consecutive years, individuals who constitute the Boards of
Directors of the Bank or the Company at the beginning of the two-year period
cease for any reason (other than as required by the Order to Cease and Desist
dated June 6, 2005 entered into by the Bank with the Office of Thrift
Supervision) to constitute at least a majority of the Boards of Directors of the
Bank or the Company; provided, however, that for purposes of this clause (iii),
each director who is first elected by the board (or first nominated by the board
for election by the members) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period shall be
deemed to have also been a director at the beginning of such period; or

iii.                                    Acquisition of Significant Share
Ownership:  There is filed, or required to be filed, a report on Schedule 13D or
another form or schedule (other than Schedule 13G) required under Sections 13(d)
or 14(d) of the Securities Exchange Act of

2


--------------------------------------------------------------------------------


1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner(s) of 20% or more of a class of
the Bank’s or the Company’s voting securities, however this clause (iii) shall
not apply to beneficial ownership of Bank or Company voting shares held in a
fiduciary capacity by an entity of which the Bank or the Company directly or
indirectly beneficially owns 50% or more of its outstanding voting securities;
or

iv.                                   Sale of Assets:  The Bank or the Company
sells to a third party all or substantially all of its assets; or

v.                                      Proxy Statement Distribution:  An
individual or company (other than current management of the Company) solicits
proxies from stockholders of the Company seeking stockholder approval of a plan
of reorganization, merger or consolidation of the Company or Bank with one or
more corporations as a result of which the outstanding shares of the class of
securities then subject to such plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Bank or the
Company; or

vi.                                   Tender Offer:  A tender offer is made for
20% or more of the voting securities of the Bank or Company then outstanding.

Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Bank from the mutual holding company form of
organization to the full stock holding company form of organization (including
the elimination of the mutual holding company) constitute a “Change in Control”
for purposes of this Agreement.

(B)                              “Good Reason” means, unless Executive has
consented in writing thereto, the occurrence following a Change in Control, of
any of the following:

i.                                          a material reduction in title,
authority or responsibilities;

ii.                                       a reduction of the Executive’s base
salary in effect immediately prior to the Change in Control;

iii.                                    the relocation of the Executive’s office
to a location more than 30 miles from its location immediately prior to the
Change in Control;

iv.                                   the taking of any action by the Bank or
any of its affiliates or successors that would materially adversely affect
Executive’s overall compensation and benefits package, unless such changes to
the compensation and benefits package are made on a non-discriminatory basis to
all employees; or

v.                                      failure of any successor institution to
assume the obligations under this Agreement in accordance with Section 16 of
this Agreement

(b)           Executive shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon termination for Cause.  The term “Cause” shall
mean termination of Executive’s employment by the Bank because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, regulation (other than traffic violations or
similar offenses), final cease and desist order, or

3


--------------------------------------------------------------------------------


any material breach of any provision of this Agreement.  Executive shall not
have the right to receive compensation or other benefits for any period after
termination for Cause.

(c)           Notwithstanding anything in this Agreement to the contrary, in no
event shall the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs or otherwise (the “Termination Benefits”)
constitute an “excess parachute payment” under Section 280G of the Internal
Revenue Code of 1986, as amended, or any successor thereto, and to avoid such a
result, Termination Benefits will be reduced, if necessary, to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount,” as determined in
accordance with said Section 280G.  The allocation of the reduction required
hereby among the Termination Benefits provided by this Section 3 shall be
determined by Executive.

(d)           Notwithstanding anything in this Agreement to the contrary, if the
Bank in good faith determines that amounts that, as of the effective date of the
Executive’s termination of employment are or may become payable to the Executive
upon termination of his employment hereunder are required to be suspended or
delayed for six (6) months in order to satisfy the requirements of Section 409A
of the Internal Revenue Code, then the Bank will so advise the Executive, and
any such payments shall be suspended and accrued for six months.

4.             NOTICE OF TERMINATION.

(a)           Any termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of Executive’s employment under the provision so indicated.

(b)           “Date of Termination” shall mean the date specified in the Notice
of Termination (which, in the case of a termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

5.             NON-COMPETE; NON-SOLICITATION.

(a)           During the period commencing on the effective date of Executive’s
termination of employment (i) on a voluntary basis at any time but without Good
Reason, or (ii) following a Change in Control, by the Bank without Cause or by
Executive with Good Reason, and ending one(1) year thereafter  (the “Restricted
Period”), Executive shall not, without express prior written consent of the
Bank, directly or indirectly, own or hold any proprietary interest in, or be
employed by or receive remuneration from, any corporation, partnership, sole
proprietorship or other entity (collectively, an “entity”) “engaged in
competition” (as defined below) with the Bank or any of its affiliates (a
“Competitor”).  For purposes of the preceding sentence, the term “proprietary
interest” means direct or indirect ownership of an equity interest in an entity
other than ownership of less than two (2) percent of any class stock in a
publicly-held entity.  Further, an entity shall be considered to be “engaged in
competition” if such entity is, or is a holding company for or a subsidiary of
an entity which is engaged in the business of providing banking, trust services,
asset management advice, or similar financial services to consumers, businesses
individuals or other entities; and the entity, holding company or subsidiary
maintains physical offices for the transaction of such business or businesses in
any city, town or county in which the Executive’s normal business office is
located or the Bank has an office or has filed an application for regulatory
approval to establish an office, as determined on the date of Executive’s
termination of employment.

4


--------------------------------------------------------------------------------


(b)           During the Restricted Period, Executive shall not, without express
prior written consent of the Bank, solicit or assist any other person in
soliciting for the account of any Competitor, any customer or client of the Bank
or any of its subsidiaries.

(c)           During the Restricted Period, Executive shall not, without the
express prior written consent of the Bank, directly or indirectly, (i) solicit
or assist any third party in soliciting for employment any person employed by
the Bank or any of its subsidiaries at the time of the termination of
Executive’s employment (collectively, “Employees”), (ii) employ, attempt to
employ or materially assist any third party in employing or attempting to employ
any Employee, or (iii) otherwise act on behalf of any Competitor to interfere
with the relationship between the Bank or any of its affiliates and their
respective Employees.

(d)           Executive acknowledges that the restrictions contained in this
Section 5 are reasonable and necessary to protect the legitimate interests of
the Bank and that any breach by Executive of any provision contained in this
Section 5 will result in irreparable injury to the Bank for which a remedy at
law would be inadequate.  Accordingly, Executive acknowledges that the Bank
shall be entitled to temporary, preliminary and permanent injunctive relief
against Executive in the event of any breach or threatened breach by Executive
of the provisions of this Section 5, in addition to any other remedy that may be
available to the Bank whether at law or in equity.  With respect to any
provision of this Section 5 finally determined by a court of competent
jurisdiction to be unenforceable, such court shall be authorized to reform this
Agreement or any provision hereof so that it is enforceable to the maximum
extent permitted by law.  If the covenants of Section 5 are determined to be
wholly or partially unenforceable in any jurisdiction, such determination shall
not be a bar to or in any way diminish the Bank’s right to enforce such
covenants in any other jurisdiction and shall not bar or limit the
enforceability of any other provisions.  The Bank shall not be required to post
any bond or other security in connection with any proceeding to enforce the
provisions of this Section 5.

(e)           The provisions of this Section 5 shall survive the termination of
Executive’s employment with the Bank for any reason whatsoever so long as the
termination of employment occurs during the Term, provided, however, that if the
Executive or Bank give notice that the Agreement shall not be extended beyond
the effective expiration date, the restrictions set forth in this Section 5
shall survive the termination of Executive’s employment with the Bank for a
period of six (6) months.

(f)            Notwithstanding the foregoing, Executive may elect to waive the
payment provided for under Section 2(a)A of this Agreement in exchange for a
release of all restrictions set forth in Section 5(a)-(e) of this Agreement. 
Executive must make his election under this Section 5(f) in writing and within 5
business days of receiving his Notice of Termination.

6.             SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.

5


--------------------------------------------------------------------------------


7.             EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided.  Nothing in this Agreement
shall confer upon Executive the right to continue in the employ of the Bank or
shall impose on the Bank any obligation to employ or retain Executive in its
employ for any period.

8.             NO ATTACHMENT.

(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null, void
and of no effect.

(b)           This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.

9.             MODIFICATION AND WAIVER.

(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

10.          SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

11.          HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.  In addition, references herein to the
masculine shall apply to both the masculine and the feminine.

12.          GOVERNING LAW.

Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the Commonwealth of Pennsylvania, without regard to principles of conflicts of
law of Pennsylvania.

6


--------------------------------------------------------------------------------


13.          ARBITRATION.

Any dispute or controversy arising under, or in connection with, this Agreement
shall be settled exclusively by arbitration, conducted before an arbitrator
sitting in a location selected by Executive within twenty-five (25) miles from
the location of the main office of the Bank, in accordance with the rules of the
American Arbitration Association then in effect relating to employment
disputes.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

14.          PAYMENT OF LEGAL FEES.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.

15.          INDEMNIFICATION.

The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been an officer of the Bank (whether or
not he continues to be a director or officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgments, court costs, attorneys’ fees and the cost of reasonable
settlements.

16.          SUCCESSORS TO THE BANK.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

17.          REQUIRED PROVISIONS.

In the event any of the provisions of this Section 17 are in conflict with the
other terms of this Agreement, this Section 17 shall prevail.

(a)           The Bank’s board of directors may terminate Executive’s employment
at any time, but any termination by the Bank, other than Termination for Cause,
shall not prejudice Executive’s right to compensation or other benefits under
this Agreement.  Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause as defined in Section
2(b) above.

(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. §1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion:  (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

7


--------------------------------------------------------------------------------


(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(4) or (g)(1), all obligations of the Bank under this contract shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

(d)           If the Bank is in default as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank
under this contract shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

(e)           All obligations under this contract shall be terminated, except to
the extent determined that continuation of the contract is necessary for the
continued operation of the Bank:  (i) by the Director of the OTS (or his
designee), at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in Section 13(c) of
the Federal Deposit Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Director
of the OTS (or his designee) at the time the Director (or his designee) approves
a supervisory merger to resolve problems related to the operations of the Bank
or when the Bank is determined by the Director to be in an unsafe or unsound
condition.  Any rights of the parties that have already vested, however, shall
not be affected by such action.

(f)            Any payments made to employees pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
§1828(k) and FDIC regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.


*     *     *


SIGNATURES

IN WITNESS WHEREOF, Fox Chase Bank has caused this Agreement to be executed and
its seal to be affixed hereunto by a duly authorized officer, and Executive has
signed this Agreement, on the day of July 6, 2007.

ATTEST:

 

FOX CHASE BANK

 

 

 

 

 

 

/s/ Jerry Holbrook

 

 

By:

/s/ Thomas M. Petro

Corporate Secretary

 

For the Entire Board of Directors

 

 

 

 

 

 

 

FOX CHASE BANCORP, INC.

 

 

 

 

(guarantor)

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Petro

 

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

 

 

 

/s/ Michelle Davenport

 

 

/s/ Roger S. Deacon

 

8


--------------------------------------------------------------------------------